Title: From George Washington to the Pennsylvania Supreme Executive Council, 14 June 1779
From: Washington, George
To: Pennsylvania Supreme Executive Council


        
          Gentlemen,
          Head Quarters Smiths Clove [N.Y.]June 14th 1779
        
        I was duly honored with your favour of the 29th of May, which the moving state of the army and other circumstances have prevented my acknowledging sooner.
        Inclosed you will be pleased to receive a state of the Battalions of Pensylvania formed agreeable to the last returns—It is some time since any have been received from the three regiments that are detached; but the present state will be sufficiently accurate to answer the purpose for which you intend it.
        I am happy to hear we begin to be awakened to a sense of our situation—I hope we shall be thoroughly roused & that our exertions to extricate ourselves may be attended with correspondent success.
        The movements of the enemy obliged us to defer General Arnolds trial—So soon as our affairs are in a train to admit of it, no time shall be lost in resuming it.
        You will no doubt have been informed of the operations of the enemy on the North river—They have taken post in two divisions on the opposite sides of the River at Verplanks and stoney points where the nature of the ground renders them inaccessible. This puts a stop to our lower communication and will greatly add to the difficulty of

transportation between the States—while it will enable them to draw additional supplies from the country and to increase the distress & disaffection of the inhabitants residing along the River—It is hard to say what may be their future progress; but under the present appearances, we have thought it adviseable to provide for the security of the forts, by taking post with the main army in their vicinity. With great respect & esteem I have the honor to be Gentn Yr Most Obet servt
        
          Go: Washington
        
      